Exhibit 10.2

AMENDMENT TO AGREEMENT AND PLAN OF MERGER

This Amendment, dated as of March 1, 2010, amends the Agreement and Plan of
Merger, dated as of February 9, 2010 (the “Merger Agreement”), by and among
SB/RH Holdings, Inc., a Delaware corporation (“Parent”), Battery Merger Corp., a
Delaware corporation and a direct wholly-owned subsidiary of Parent (“Battery
Merger Sub”), Grill Merger Corp., a Delaware corporation and a direct
wholly-owned subsidiary of Parent (“RH Merger Sub”, and together with Battery
Merger Sub, the “Merger Subsidiaries”), Spectrum Brands, Inc., a Delaware
corporation (“Battery”), and Russell Hobbs, Inc., a Delaware corporation (“RH”).
Parent, the Merger Subsidiaries, Battery and RH are collectively referred to
herein as the “Parties.”

In consideration of the mutual agreements set forth in the Merger Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, each intending to be legally bound, do hereby
agree as follows:

1. Section 6.1(a) of the Merger Agreement shall be modified such that the
reference to “March 25, 2010” in the first sentence is deleted in its entirety
and replaced with “April 9, 2010.”

2. Section 6.5(a) of the Merger Agreement shall be deleted in its entirety and
replaced with the following:

“(a) As promptly as practicable after the Proxy Statement is prepared and
Battery has mailed (or otherwise made electronically available) the Proxy
Statement to Battery’s stockholders, Battery shall take, in accordance with
applicable Law and the Battery Organizational Documents, all action reasonably
necessary to convene the Battery Stockholders’ Meeting to consider and vote upon
the approval of the Transaction, to cause such vote to be taken and to obtain
the Battery Statutory Stockholder Approval and the affirmative vote of a
majority of the shares of Battery Common Stock (other than any shares of Battery
Common Stock beneficially owned by the Harbinger Parties, excluding the “Letter
Agreement Shares” as such term is defined in the Letter Agreement, dated as of
March 1, 2010, by and among the Harbinger Parties and Battery) outstanding and
entitled to vote thereon (such approval together with the Battery Statutory
Stockholder Approval, the “Battery Stockholder Approval”).

3. Except as expressly set forth herein, the Merger Agreement will be and is
unchanged and will remain in full force and effect. On and after the date
hereof, each reference in the Merger Agreement to “this Agreement,” “herein,”
“hereof,” “hereunder” or words of similar import shall mean and be a reference
to the Merger Agreement as amended hereby. To the extent that a provision of
this Amendment conflicts with or differs from a provision of the Merger
Agreement, such provision of this Amendment shall prevail and govern for all
purposes and in all respects.

4. This Amendment shall be governed by and construed in accordance with the
Merger Agreement.



--------------------------------------------------------------------------------

5. This Amendment may be executed in two or more counterparts, each of which
when executed shall be deemed to be an original, and all of which together will
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. For purposes of this Amendment, facsimile signatures or
signatures by other electronic form of transfer shall be deemed originals, and
the parties agree to exchange original signatures as promptly as possible.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, all as of the date first
written above.

 

  SB/RH HOLDINGS, INC. By:       /s/ Lisa R. Carstarphen   Name:   Lisa R.
Carstarphen   Title:   VP and Secretary   SPECTRUM BRANDS, INC. By:       /s/
Kent J. Hussey   Name:   Kent J. Hussey   Title:   CEO   RUSSELL HOBBS, INC. By:
      /s/ Terry L. Polistina   Name:   Terry L. Polistina   Title:   President
and CEO   GRILL MERGER CORP. By:       /s/ Lisa R. Carstarphen   Name:   Lisa R.
Carstarphen   Title:   VP and Secretary   BATTERY MERGER CORP. By:       /s/
Lisa R. Carstarphen   Name:   Lisa R. Carstarphen   Title:   VP and Secretary

[Amendment to Agreement and Plan of Merger]